Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 6-11, 13-22 and 25-30 are pending.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/16/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
The restriction requirement between Groups I and II  was withdrawn in the last Office action.
Claims 10 and 22 stand  withdrawn.
The elected specie combination is: 
Specie A: ATCC 21198;
 Specie B: TBOS and T2BOS
Specie C: 1,4-dioxane; and 
Specie D: gellan gum.
It is noted that the specie of a gellan gum has been canceled in claim 26. The claim now recites that the bead comprises polyvinyl alcohol, alginate or a combination thereof. As the claim no longer reads on the specie election, the claim is withdrawn.
Therefore, claims 10, 22 and 26 stand/are withdrawn.
Claims 1, 2, 6-9, 11, 13-21,  25 and 27-30 are under examination as they read on the elected  species.
Applicant Argument Regarding the Specie Election
Applicant quotes the Examiner’s reasoning for maintaining the specie election (“ Applicant did not distinctly and specifically … specie election.”) and disagrees. Applicant asserts that the restriction requirement was made with traverse. Applicant notes the Examiner’s response that the claims do not specify that the product has to be mad-made. Applicant states that the claims require a bead or gel encapsulating the microbial cells and the at least one metabolism substrate and that one has to conclude that the claimed composition does not occur without affirmative human activity.
Applicant asserts that the independent claims are fully generic to all disclosed species and are fully enabled to the  requirements of 35 USC 112, are novel and nonobvious.
Examiner Response
The Examiner agrees that the claimed product is man-made. However, the restriction requirement between Groups I and II was withdrawn because it was found that there was no search burden.
The reasons for the specie election were put forth in the Restriction Requirement mailed 5/13/2021 at page 6:
The fully functioning invention that arises from the combination of the four species are independent or distinct because a single microorganism does not remediate all contaminants, different orthosilicates have different chemical behaviors and impacts on microorganisms, and different encapsulating compounds have different chemical behaviors and effects on the invention. In addition, the different permutations/combinations of all four species, which are required to produce an invention, are not
obvious variants of each other based on the current record.

	Applicant did not distinctly and specifically point out the supposed error in the restriction requirement with regard to the specie election. Therefore, the specie election was properly treated as an election without traverse and is maintained.
Effective Filing Date of the Invention
This application was filed on 11/20/2019 and claims benefit of provisional application US 62/770,554, filed 11/21/2018. ‘554 does not support the full scope of the instantly pending claims. ‘544 discloses the use of ATCC 21198 encapsulated with TBOS and T2BOS  beads made of alginate or gellan gum (emphasis added) for the bioremediation of 1,4-dioxane, 1,1,1-trichloroethane and cis-DCE. The diameter range for the gellan gum macro-beads is disclosed as 2 mm and the gellan gum microbead diameter is disclosed as a range of 10-100 µm. There is no disclosure of the macro-beads as having at least one dimension of at least 1 mm or greater (emphasis added). The disclosure ‘544 discloses that the monooxygenase was induced by 2-butanol and isobutene via SRC hydrolysis. A loading density is not disclosed. ‘544 does not teach the full Markush group of all of the possible contaminants as in instant claims 13, 20 and 25 or all of the possible contaminated materials recited in claims 19 and 26. Claims 26, 29 and 30 include limitations regarding contaminated materials and contaminants that are not disclosed by ‘544.
	There is prophetic disclosure of future testing of additional bacteria but all of the species named in claims 9, 10, 21 and 22.
Therefore, ‘544 does support the elected specie combination of the microorganisms being  ATCC 21198; the co-metabolism substrate being an orthosilicate that is TBOS and T2BOS (e.g., the silicate R-groups are aliphatic) where the remediated product is 1,4-dioxane; 1,1,1-TCA and cis-DCE and the bead is made of gellan gum or alginate, the bead having at last one dimension of at least 1 mm or greater.
All of the claims except claims 27-30  are generic. As noted supra, the provisional application does not disclose  the macro-beads as having at least one dimension of at least 1 mm or greater. Hence the effective filing date of the pending claims is 11/20/2019.

Applicant Argument
Applicant notes the Examiner’s evaluation of the effective filing date of the generic claims. Applicant notes the addition of new claims 27 and 28 and asserts that they are specifically designated specie that are expressly disclosed by ‘544 and are entitled to the earlier filing date of the provisional application. 
Examiner Response
The specific specie disclosed by ‘544 is that of the instantly elected specie that includes a gellan gum. Based on this, the effective filing date of claims 27 and 28, the effective filing date is still 11/20/2019.  As noted supra, the provisional application does not disclose  the macro-beads as having at least one dimension of at least 1 mm or greater. This lack of disclosure in the provisional also puts the effective filing date of the invention of claims 27 and 28 at 11/20/2019.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/16/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant’s arguments that  Rhodococcus rhodochrous deposited as ATCC 21198 is an available strain are persuasive. Therefore, the deposit rejection made  under 35 USC 112 is withdrawn.
Examiner Comment
It is noted that the limitation of a “slow-release compound” is defined at the top of page 22 of the specification. The phrase “means that the compounds have half-lives on the order of at least one month …”.
Examiner Suggestion
For claims 1 and 26, it is suggested that the claims be amended to read “the structure of Formula I”.
Claim Rejections - 35 USC § 112
	Claims 1, 2, 6, 8, 9, 11, 13-21, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed
invention.
	Claim 1 is drawn to a composition comprising microbial cell, at least one co-metabolism substrate to induce selected enzyme production by the microbial cells where the co-metabolism substrate is an orthosilicate slow-release compound “having formula I as shown wherein R1-R4 are independently selected from aliphatic and aryl substituents.”  
	“Having” is open claim language and is reasonably interpreted that compounds of Formula I also includes derivative of that compound. It is noted that now canceled claim 5 recited that “the orthosilicate has Formula I” as shown with the same R-groups as now recited in claim 1. “Has” is closed claim language and limits compounds of Formula I to those of the structure of  Formula I. Now canceled claim 5 did not encompass the scope of derivatives of Formula I as presently claimed.
	Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, and by showing that the invention was “ready for patenting such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Platt v. Wells Elecs., Inc., b25U.S. 55.68, 719 S.Ct 204,312, 48 USPQed 1641, 1647 (7998).
	Based upon the instant specification, it appears Applicant was in possession of a co-metabolism substrate that has the structure of Formula I (emphasis added). Compounds in this genus  are disclosed by Semprini et al. (US 6472198; cited in the IDS). Li et al. (CN 106011124; machine translation provided) teaches nutrient co-substrates. However, a search of the prior art did not reveal any other compounds with the claimed functional characteristics that the co-metabolism substrate hydrolyzes to produce an alcohol or organic acid.
	For Example, Semprini et al. (Current Opinions Biotechnol. (1997) 8: 296-307) teach co-metabolic substrates such as phenol, toluene and methane (Table 1).
However, Semprini does not teach that these co-metabolic substrates hydrolyze to produce alcohols and organic acids.
	In contrast, the indicated instant claims are drawn to a genus which includes a scope of derivatives of compound of the structure of Formula I. Nothing in the specification reasonably suggests Applicant was in possession of such co-metabolism substrate derivatives.
	Taken together, the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession
of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 7585, 1662-64, 19 USPO2d 1111, 1117 (Fed. Gir. 1994).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 6, 7, 11, 13, 15-20, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198; cited in the IDS) in view of Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; Moslemy 2002) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468).
This is a rejection of the GENERIC claims with respect to the specie  of microbial cells and the presence of a single orthosilicate.
Semprini teaches a composition comprising a microorganism and at least one slow release compound having at least one hydrolysable organic acid capable of forming an organic acid or an alcohol upon hydrolysis (claim 1, in part). The hydrolysis occurs over an extended period of time. The composition uses the microorganism and slow release compound to degrade environmental contaminants such as chlorinated hydrocarbons in subsurface water (e.g., ground water) or soil (claim 19). The method can be is in situ or ex situ where the microorganism can be added to the sample (abstract; col. 4, lines 55-68).
The microorganism can be a bacteria such as a methogen, acetogen, dehalogenating bacteria. The microorganism induces enzymes such as monooxygenases, dioxygenases and hydrolases and mixtures thereof (col. 6, lines 39-55; claim 15). 
Examples of contaminants that can be remediated include nitroaromaotic compounds, halogenated organic compounds such as 2,4,6-tricholorethane, cis-dichloroethane (DCA), trichloroethane (TCA) and tetrachloroethane (col. 6, lines 7-20; claims 13,  20, 29 and 30).
The compound having at least one hydrolysable organic group is an organometallic compound. Examples are TBOS (silicon having butanol substituents) and TKEBS (silicon having 2-ethylbutanol) which are orthosilicates having alkyl groups (col. 9, lines 1-55; col. 10, line 11; claims 1, 6, 7 and 25). 
In Example 1-3 (col. 14, lines 28-50) activated aerobic sludge was obtain from a wastewater treatment plant in Corvallis, OR and was acclimated  with TBOS for 10 months. The microbial culture was enriched by repeatedly centrifuging the cells  and then growing different microcosm with buffer medium containing TBOS in a reactor. The cells from these cultures were used for subsequent bioremediation of contaminants.
In Example 2, part 2, (col. 18, lines 43-54) the biologically active microcosms from Example 1 were combined with cis-DCE  (claims 13 and 20) and TBOS in addition to other controls in a liquid (claim 18). 
It was found that the microcosm in the presence of TBOS and cis-DCE degraded cis-DCE (col 18, lines 55-60). Thus, Semprini teaches an embodiment where the activated sludge was combined with the orthosilicate and the cis-DCE for degradation (claim 17).
Semprini does not teach that the activated sludge is encapsulated in a gellan gum bead (claim 11) with the orthosilicate having at least one dimension of the bead is at least 1 mm or greater (claims 1 and 17) where the composition further comprises the contaminant (claim 2) or where a column is packed with the macrobeads (claim 16).
Moslemy 2006 teaches the bioaugmentation of subsurface-polluted environments to include soil and groundwater or surface bioreactors with pre-isolated microorganisms that can degrade certain pollutants (bottom of page 216). Encapsulation of microbes has emerged as a promising solution to overcome the practical limitations of using cell free formulations. Polymeric matrices of support materials provide a defined, stable, consistent  and protective environment for cell survival. Metabolic activity can be maintained for extended periods of time without the immediate release of large numbers of cells. The main characteristics  of supports for carrying out decontamination microbes are listed in Table 1. Encapsulation has emerged as a practical alternative to the use of free cells for decontamination. They can be varied according to the application. For example, micrometer-sized carriers are required for subsurface injection whereas macrometer-sized supports may be desired for surface bioreactor applications for constructing  sub-surface permeable reactive barriers. Moslemy 2006 references Razavi-Shirazi (reference 34).
Razavi-Shirazi teaches the removal of 2,4,6-trichlorophenol (TCP) from groundwater using PVA-immobilized cell using column studies under various operating conditions to stimulate a biological trench permeable barrier. It was found that the PVA- immobilized cells completely dehalogenated TCP (abstract). The diameter of the immobilized cells were 3 to 5 mm in the column studies (page 461, right column, second full paragraph). The loading of the macrobeads into a column meets the limitations of instant claim 16.
Moslemy 2006 further teaches the encapsulation of bacteria for biodegradation of gasoline hydrocarbons in gellan gum microspheres by an emulsification method. Changing the emulsification conditions can alter the size distribution of the microspheres. The method is applicable to the encapsulation of other microbial degraders in macro- or microspheres subject to the proper conditions for emulsification (abstract).  At the bottom of page 419, Moslemy 2006 teaches that emulsion techniques have been utilized for the encapsulation of viable cells with the micro- (0.1 to 1 mm) and macrosphere (1-3 mm) of natural thermotropic gel polymers such as agar, agarose, k-carrageenan and gellan gum to reference 51 which is Moslemy 2002.
Moslemy 2002 teaches the production of size-controlled gellan gum microbeads for the encapsulation of gasoline-degrading bacteria. The mean size of the microbeads was 12 to 135 µm. Bead size is dependent on the stirring rate, emulsifier concentrations and the ascending function of the disperse phase volume during the oil-in-water emulsification process. An encapsulated  bacterial consortium present in the microbeads shown improved activity for the removal of gasoline as compared to free cells (abstract). Moslemy 2002 teaches that the encapsulation provides the cells with a protective solid barrier. This may have somewhat limited the diffusion of the gasoline hydrocarbons (page 16, top of right column). This meets the limitations of claim 2 where a contaminant becomes part of the encapsulated microbial/orthosilicate bead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the sludge and orthosilicate of Semprini in a gellan gum macrobead having at least one dimension (a diameter) of at least about 1 mm for the bioremediation composition and method of Semprini where the macrobead can be packed into a column. The ordinary artisan would have been motivated to do so because Moslemy 2006 teaches that polymeric supports such as gellan gums  provide a protective environment for cell survival compared to free cells  in bioremediation methods with improved activity. The size of the encapsulated materials is dependent on the  application. Macrometer-sized supports are suitable  for pollutant biodegradation in surface bioreactor applications or for constructing  sub-surface permeable reactive barriers that include columns. These applications are applicable to the purposes of  Semprini which is the decontamination of  subsurface water (e.g., ground water) or soil.  The ordinary artisan would have had a reasonable expectation that a gellan microbead with a diameter of at least 1 mm  that encapsulates activated sludge and a orthosilicate co-substrate would successfully degrade a contaminant because Malmsey 2006 and 2002 teach that encapsulated sludge expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures. Further, Razavi-Shirazi teaches the removal of 2,4,6-trichlorophenol (TCP) from groundwater using PVA-immobilized cells  in where the  diameter of the immobilized cells were 3 to 5 mm in the column studies (page 461, right column, second full paragraph). The ordinary artisan would have had a reasonable expectation that one could construct a gellan bead with at least one dimension of 1 mm or greater containing an orthosilicate of Formula I and a microbial cell because Moslemy 2002 teaches the construction of gellan gum microbeads containing microbial cells and Moslemy 2006 teaches the emulsion  process parameters can be manipulated to produce beads of suitable dimensions for the desired application of the decontamination beads where Razavi-Shirazi teaches that macrobeads are suitable for column decontamination.
Applicant Argument
Applicant argues that the previously cited Moslemy 2004 reference is directed to the production of microsized gellan-gum beads that encapsulate solely microbial cells for injection into an aquifer. Applicant asserts that the reference does not teach co-encapsulation of the bead and slow release compound where said compound to promote aerobic co-metabolism.
Applicant states that they were aware of Moslemy 2004 at the time of the development of the presently  claimed embodiments and asserts that Moslemy 2004 intended his technology for injection into a contaminated system such as an aquifer. Macrobeads are filtered out of such systems. Applicant recites the limitation that the composition must have a least one dimension of greater than 1 mm. Applicant also notes other teachings in Moslemy 2004 that allegedly teach away from the claimed invention. Applicant notes that the process of Moslemy 2004 could not be used by Applicant to co-encapsulate the slow release compound and microbes because microbeads are too small.
Applicant cites alleged deficiencies  in Li and points out that LI is  directed to microspheres and not the orthosilicate of Formula I.
Examiner Response
It is noted that Moslemy 2004 and Li are no longer cited. New references are cited  in response to the amendment. Moslemy 2006 makes the distinction between micrometer-sized carriers which are required for subsurface injection and  macrometer-sized supports which are  desired for surface bioreactor applications for constructing  sub-surface permeable reactive barriers. These macro-meter-sized bead applications are applicable to the purposes of  Semprini which is the decontamination of  subsurface water (e.g., ground water) or soil.
Regarding the inclusion of the orthosilicate with the microbial cells, this limitation is already taught by Semprini. The ordinary artisan would seek to leave it in the composition with the microbe because Semprini teaches that composition uses the microorganism and slow release compound to degrade environmental contaminants. Further, the orthosilicate/microbe composition  of Semprini will reasonably be co-encapsulated as stated in the rejection of  Semprini as modified by the new Moslemy references and Razavi-Shirazi because the supporting references teach macrobeads with at least one dimension of greater than 1 mm.
Applicant Argument
Applicant asserts that the rejection is made based on hindsight reconstruction and notes that Semprini was filed more than 20 years ago, Moslemy was published in 2004 and Li does not teach the claimed co-metabolism substrate.
Examiner Response
Applicant’s arguments are not persuasive because the instant rejections do not name these references. New references are recited as necessitated by amendment.
Applicant Argument
Applicant asserts that their claimed embodiments provide substantial benefits relative to Semprini, Moslemy and/or Li. Applicant argues that the co-encapsulation is not taught by those references and that Applicant’s claimed process avoids the problem of inhibition of the mono-oxygenase enzyme since the alcohols do not need the mono-oxygenase enzyme to be utilized. This results in very high transformation rates approaching 100%. Applicant presents data in Table 1 indicating remediation percentages of a number of contaminants of concern. Applicant also present date in Table 2 relative to prior technologies with respect to the amount of time remediation that is effective without further intervention such as the continuous addition of growth substrate. Applicant asserts advantages such as extended years of function compared to only a period of weeks or months compared to Moslemy.
Examiner Response
In response to applicant's argument that the claimed process avoids the problem of inhibition of the mono-oxygenase enzyme since the alcohols do not need the mono-oxygenase enzyme to be utilized, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The data presented in Tables 1 and 2, nor their experimental conditions, appear to be present in the instant specification. Nor is the data a comparison with the closest prior art (Semprini). 
716.02(e)   Comparison With Closest Prior Art
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An affidavit or declaration under 37 CFR 1.132 (emphasis added by the Examiner) must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 1, 2, 6-8, 11, 13, 15-20, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198; cited in the IDS) in view of Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-20,  25, 29 and 30, in further view of Gao et al. (CN 100427594C).
The disclosure of Semprini as modified by the Moslemy references and Razavi-Shirazi is discussed supra.
Modified Semprini does not teach that the slow-release compound is co-encapsulated with the microbial cells at a high loading 10% (w/w) or greater (claim 8).
Gao teaches a silica gel particle (an orthosilicate) encapsulated with an enzyme or microbial cells where the diameter of the gel particle is from 2 to 5 mm (abstract). Microbial cells can be photosynthetic bacteria that are active for sewage treatment (page 3, second paragraph).
In Example 2, 13 ml (12.2 g; see Example 1 for the equivalence) was combined with 1.26 ml of distilled water (1.26 g) and 0.09 ml of acetic acid (0.094 g) until a sol was formed. 0.2 g of photosynthetic bacteria were dissolved in 5 ml of Tris buffer (5.0 g) until particles  were formed. Thus, the amount of the orthosilicate and bacteria (12.4 g) compared to the total of all of the components (18.754 g) is 12.4/18.754) 0.66 or 66% (w/w) which is greater than 10% (w/w; claim 8). the particles removed phenol from water samples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-encapsulate the slow release orthosilicate and microbial cells of modified Semprini at a loading mass of 10% or greater. The ordinary artisan would have been motivated to do so and had a reasonable  expectation of results because Gao teaches the employment of an orthosilicate/microbial cell particle with a mass loading of 66% which is effective for the decontamination of phenol from water samples. 
Claims 1, 2, 6, 7, 11, 13-20,  25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198; cited in the IDS) in view of Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”)  and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-20,  25, 29 and 30, in further view of Wackett et al. (US 20140051144).
The disclosure of Semprini as modified by the Moslemy references and Razavi-Shirazi is discussed supra.
Modified Semprini does not teach that the microbeads containing the activated sludge and orthosilicate further comprises an additional remediation material (claim 14).
Wackett teaches that Rhodococcus rhodochrous ATCC 21197 also degrades dichloroethane (Table 4, entry 6). Wackett teaches the encapsulation of biomaterials including microorganisms to treat water or a gas (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ATCC 21197 in the macrobeads of modified Semprini to degrade dichloroethane. The ordinary artisan would have been motivated to do so as both microorganism are known to degrade dichloroethane, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that a combination of the activated sludge and ATCC21197 would degrade dichloroethane in an encapsulated body because both types of microbes are known to degrade dichloroethane and both can be encapsulated for such a purpose.
Applicant Argument
Applicant argues that Wackett does not cure the alleged deficiencies of Semprini in view of Moslemy 2004 and Li with respect to the limitations of claim 1. 
Examiner Response
Li and Moslemy 2004 are no longer cited. Wackett was cited for teaching that Rhodococcus rhodochrous ATCC 21197 also degrades dichloroethane and  the encapsulation of biomaterials including microorganisms to treat water or a gas (abstract).  The limitations of claim 1 are taught by Semprini in view of the new Moslemy references and Razavi-Shirazi for the reasons stated supra.
Claims 1, 2, 6, 7, 9, 11, 13-21, 25, 27-29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198; cited in the IDS) in view of Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (20020) 30: 10-18) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-20,  25, 29 and 30, in further view of Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318).
The disclosure of Semprini as modified by the Moslemy references and Razavi-Shirazi is discussed supra.
 Modified Semprini  teaches the limitations of claims 27 and 28  pertaining to a gellan microbead with a diameter of at least 1 mm containing an orthosilicate that is TBOS that slowly hydrolyzes to release organic acids or alcohols which in turn induces  monooxygenase production where the contaminated material is soil or groundwater and the contaminant is nitroaromatic compounds, halogenated organic alkanes compounds such as 2,4,6-tricholorethane, cis-dichloroethane (DCA), trichloroethane (TCA) and tetrachloroethane for the reasons stated supra.
Modified Semprini does not teach that the gellan microbeads containing the activated sludge and orthosilicate further comprises R. rhodochrous ATCC 21198 (claims 9,  21, 27 and 28) where 1,4-dioxane (claims 13, 20 and 28) is remediated and the slow release compound is tetraisopropyloxysilane (claims 25 and 27).
Kuntz teaches that R. rhodochrous ATCC 21198 grown on isopropanol or acetone induces vinyl chloride degradation via induction of enzymes (abstract). The fact that isopropanol grown cells and acetone-grown cells use propane suggests that an oxygenase is involved in their metabolism (page 653, right column first paragraph).
Rolston teaches that ATCC 21198 can degrade 1,4-dioxane which is observed in groundwater due to its use as a stabilizer in commercial solvent formulations. Aerobic co-metabolism is an attractive option as microorganisms can be stimulated in situ using specific primary substrates. ATCC 21198 is an isobutene-utilizing bacteria and can transform 1,4-dioxane at high rates and transformation capacities (abstract).
Emblem teaches the preparation and hydrolysis of tetraisopropoxysilane (abstract).  The compound is known to undergo hydrolysis to release isopropanol under acidic conditions. Its hydrolysis is slower compared to  tetraisopropoxysilane (page 318, right column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ATCC 21198 and tetraethoxysilane to the gellan microbead containing activated sludge and TBOS of modified Semprini for bioremediation of 1,4-dioxane. The ordinary artisan would have been motivated to do so because modified Semprini teaches that microspheres containing activated sludge and TBOS can be used to decontaminate ground water and 1,4-dioxane is found in ground water. The ordinary artisan would have had a reasonable expectation that the presence of  ATCC 21198 with T2BOS in the microspheres of modified Semprini would induce an oxygenase to degrade 1,4-dioxane by growth on isobutanol formed by the breakdown of T2BOS because Kuntz teaches that isopropanol induces oxygenase and Emblem teaches that T2BOS slowly hydrolyzes to produce  isopropanol in a similar manner to the induction of monooxygenase by TBOS as taught by Semprini.
The limitations of claim 14 are met because the gellan microbead of Semprini as modified by the above supporting references teaches the presence of two remediation materials, activated sludge and ATCC 21198).
Applicant Argument
Applicant objects to the rejection solely based on the number of references.
Applicant argues none of the references teach the limitations of claim 1.
Examiner Response
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Li and Moslemy 2004 are no longer cited. The limitations of claim 1 are taught by Semprini in view of the new Moslemy references and Razavi-Shirazi for the reasons stated supra.
Kuntz was cited for teaching that R. rhodochrous ATCC 21198 grown on isopropanol or acetone induces vinyl chloride degradation via induction of enzymes.
Rolston teaches that ATCC 21198 can degrade 1,4-dioxane which is observed in groundwater due to its use as a stabilizer in commercial solvent formulations. Emblem teaches the preparation and hydrolysis of tetraisopropoxysilane.
Double Patenting
Claims 1, 2, 6, 7, 11, 13, 15-21, 25, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468).
Claim 1 of ‘198 is drawn to a method for degrading one or more environmental contaminants in a sample containing microorganisms in a sample that has been determined to contain a contaminant with a liquid or solid form of at least one slow release compounds having at least one hydrolysable organic group in an amount sufficient to from at least one alcohol, at least one organic acid or a combination thereof for the microorganism to degrade the environmental contaminant (instant claim 1, in part, 17 and 18). 
Claim 6 of ‘198 recites that the contaminant is chlorinated hydrocarbons as in instant claims 13, 20, 29 and 30. Clam 10 of ‘198 recites that the slow release compound is an organosilicate where claim 11 names such compounds, that meet the limitations of instant formula I,  as in instant claims 1, 7 and 25). Claims 18 and 19 of ‘198 define the microorganisms as aerobic microbes that produce or induced enzymes selected from the group consisting of monooxygenases, dioxygenases, hydrolases and mixtures thereof, as in instant claim 15. Claim 24 and 25 of ‘198 recite that the sample is an environmental one that contains sludge, soil or sediment that can be groundwater (instant claims 18 and 19). 
Claim 30 of ‘198 is drawn to a bioremediation method of degrading a halogenated organic compound in an environmental sample, the method comprising: determining the presence of the halogenated organic compound; and contacting the environmental sample with at least one organosilicon compound having at least one hydrolyzable organic group in the presence of at least one type of microorganism as in instant claims 1, in part, 17 and 21).
Claim 32 of ‘198 recites that the chlorinated compound can be trichlroethane, tetrachlroethane or trichlrorofluoroethylene (instant claims 13 and 20). Claims 35-37 recite that the sample is an environmental one that contains sludge, soil or sediment that can be groundwater (instant claims 18 and 19). 
Claim 46 is drawn to a bioremediation method of degrading one or more environmental contaminants in a sample containing microorganisms, the method comprising: determining the presence of the one or more environmental contaminants; and contacting the sample with at least one slow release compound having at least one hydrolyzable organic group capable of forming at least one alcohol, at least one organic acid, or a combination thereof, upon hydrolysis; wherein the slow release compound having at least one hydrolyzable organic group is selected from the group of an organometallic compound, an organic compound, and mixtures thereof, and is provided in an amount sufficient to form at least one alcohol, at least one organic acid, or a combination thereof, in an amount sufficient for the microorganisms to degrade the one or more environmental contaminants as in instant claims 1, in part, 17 and 21).
Claim 47 is drawn to bioremediation method of degrading one or more environmental contaminants in a sample containing microorganisms, the method comprising: determining the presence of the one or more environmental contaminants; and contacting the sample with at least one slow release compound having at least one hydrolyzable organic group capable of forming at least one alcohol, at least one organic acid, or a combination thereof, upon hydrolysis; wherein the slow release compound having at least one hydrolyzable organic group is an organometallic compound and is provided in an amount sufficient to form at least one alcohol, at least one organic acid, or a combination thereof, in an amount sufficient for the microorganisms to degrade the one or more environmental contaminants as in instant claims 1, in part, 17 and 21).
The claims of ‘198 do not teach that the activated sludge is encapsulated in a gellan gum bead (claim 11) with the orthosilicate having at least one dimension of the bead is at least 1 mm or greater (claims 1 and 17) where the composition further comprises the contaminant (claim 2) or where a column is packed with the macrobeads (claim 16).
Vancheeswaran teaches orthosilicate co-metabolism substrates  for the remediation of trichloroethane in subsurface contaminants.  It was found that a microbial culture from a wastewater plant  could grow and on the hydrolysis products of TBOS or TKEBS. The microbial activity was inhibited by acetylene which indicates that a monooxygenase was involved in the co-metabolism process (abstract).
The orthosilicates TBOS and TKEBS are hydrolyzed to their respective alcohol substituents (page 1077, right column, second paragraph).
	The bacterial culture was an activated sludge and was used for the aerobic degradation and  co-metabolism studies (page 1078, right column, fourth paragraph).
In one experiment the activated sludge was used with the TBOS in a bottle. Figure 4 shows that the presence of activated sludge with the TBOS successfully remediated TCE compared to resting cells (Figure 4).  
Vancheeswaran teaches that the experimental results indicated that the production of a monooxygenase enzyme during the TBOS biodegradation is supported by the observed co-metabolism of TCE and c-DCE (page 1084, left paragraph).
The disclosures by the Moslemy references and Razavi-Shirazi are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the sludge and orthosilicate in a gellan gum macrobead with at least one dimension of at least about 1 mm  to make a composition where the macrobeads are packed into a column for the bioremediation methods of the claims of ‘198. The ordinary artisan would have been motivated to do so because Moslemy 2006 teaches that polymeric supports such as gellan gums  provide a protective environment for cell survival compared to free cells  in bioremediation methods with improved activity. The size of the encapsulated materials is dependent on the  application. Macrometer-sized supports are suitable  for pollutant biodegradation in surface bioreactor applications or for constructing  sub-surface permeable reactive barriers that include columns. These applications are applicable to the purposes of  Semprini which is the decontamination of  subsurface water (e.g., ground water) or soil.  The ordinary artisan would have had a reasonable expectation that a gellan microbead with a diameter of at least 1 mm  that encapsulates activated sludge and a orthosilicate co-substrate would successfully degrade a contaminant because Vancheeswaran teaches that the activated sludge in the presence of TBOS is effective to degrade contaminants and Malmsey 2006 and 2002 teach that encapsulated sludge expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures. Further, Razavi-Shirazi teaches the removal of 2,4,6-trichlorophenol (TCP) from groundwater using PVA-immobilized cells  in where the  diameter of the immobilized cells were 3 to 5 mm in the column studies (page 461, right column, second full paragraph). The ordinary artisan would have had a reasonable expectation that one could construct a gellan bead with at least one dimension of 1 mm or greater containing an orthosilicate of Formula I and a microbial cell because Moslemy 2002 teaches the construction of gellan gum microbeads containing microbial cells and Moslemy 2006 teaches the emulsion  process parameters can be manipulated to produce beads of suitable dimensions for the desired application of the decontamination beads where Razavi-Shirazi teaches that macrobeads are suitable for column decontamination. 

Claims 1, 2, 6, 7, 11, 13-21, 25, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”)  and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-21, 25, 29 and 30  above, in further view of Wackett et al.  (US 20140051144).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, the Moslemy references and Razavi-Shirazi is discussed supra.
Modified ‘198 does not teach that the microbeads containing the activated sludge and orthosilicate further comprise an additional remediation material (claim 14).
Wackett teaches that Rhodococcus rhodochrous ATCC 21197 also degrades dichloroethane (Table 4, entry 6). Wackett teaches the encapsulation of biomaterials including microorganisms to treat water or a gas (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ATCC21197 in the microbead of modified ‘198 to degrade dichloroethane. The ordinary artisan would have been motivated to do so as both microorganism are known to degrade dichloroethane, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that a combination of the activated sludge and ATCC21197 would degrade dichloroethane in an encapsulated body because both types of microbes are known to degrade dichloroethane and both can be encapsulated for such a purpose. 
Claims 1, 2, 6-8, 11, 13, 15-21, 25, 29 and 30are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-21, 25, 29 and 30  above, in further view of Gao et al. (CN 100427594C).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, the Moslemy references and Razavi-Shirazi is discussed supra.
Modified ‘198 does not teach that the slow-release compound is co-encapsulated with the microbial cells at a high loading 10% (w/w) or greater (claim 8).
The disclosure by Gao is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-encapsulate the slow release orthosilicate and microbial cells of ‘198 at a loading mass of 10% or greater. The ordinary artisan would have been motivated to do so and had a reasonable  expectation of results because Gao teaches the employment of an orthosilicate/microbial cell particle with a mass loading of 66% which is effective for the decontamination of phenol from water samples. 

Claims 1, 2, 6, 7, 9, 11, 13-21, 25 and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. from “Methods in Biotechnology: Immobilization of Enzymes and Cells” (2006), pages 415-426; “Moslemy 2006”),  Moslemy et al. (Enzyme Microb. Technol. (2002) 30: 10-18; “Moslemy 2002”) and Razavi-Shirazi et al. (Water Environmental Res. (2000) 72(4): 460-468), as applied to claims 1, 2, 6, 7, 11, 13, 15-21, 25, 29 and 30   above, in further view of Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, the Moslemy references and Razavi-Shirazi is discussed supra.
Modified ‘198  teaches the limitations of claim 26 pertaining to a gellan microbead containing an orthosilicate that slowly hydrolyzes to release organic acids or alcohols which in turn induce  monooxygenase production where the contaminated material is soil or groundwater and the contaminant is nitroaromaotic compounds, halogenated organic compounds such as 2,4,6-tricholorethane, cis-dichloroethane, trichloroethane and tetrachloroethane for the reasons stated supra.
Modified ‘198 does not teach that the gellan microbeads containing the activated sludge and orthosilicate further comprises R. rhodochrous ATCC 21198 (claims  9, 21 and 27) where 1,4-dioxane (claims 13, 20 and 28) is remediated and the slow release compound is tetraisopropyloxysilane (claim 7).
The disclosure by Kuntz, Rolston and Emblem are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ATCC 21198 and T2POS to the gellan microbead containing activated sludge and TBOS in the method  and composition made obvious by the method of modified ‘198. The ordinary artisan would have been motivated to do so because modified ‘198 teaches that microspheres containing activated sludge and TBOS can be used to decontaminate ground water and 1,4-dioxane is found in ground water. The ordinary artisan would have had a reasonable expectation that the presence of  ATCC 21198 with T2POS in the microspheres of modified ‘198 would induce an oxygenase to degrade 1,4-dioxane by growth on isobutanol formed by the breakdown of T2POS because Kuntz teaches that isopropanol induces oxygenase and Emblem teaches that T2POS slowly hydrolyzes to produce  isopropanol in a similar manner to the induction of monooxygenase by TBOS as taught by Semprini.
The limitations of claim 14 are met because the gellan microbead of ‘198 as modified by the above supporting references teaches the presence of two remediation materials, activated sludge and ATCC 21198).
Response to Arguments
Applicant notes what the Office has concluded about Semprini in the previous Office action and recites the limitations with respect to at least one  dimension of the beads that is at least 1 mm or greater as well as the co-substrate of formula I. Applicant asserts that no combination of references teaches these limitations. Applicant argues that the combination of the claimed features provides superior microbial cells and co-metabolism substrate that are capable of remediating a contaminant of interest or a combinations of such contaminant. Applicant notes that the filing of any such Terminal Disclaimer would require that the term of an claims issuing from the present application would have expored on may 14, 2019 which is six months prior to the 11/19/2019 filing date of the present application.
Examiner Response
The newly cited Moslemy and Razavi-Shirazi make the claimed invention obvious over ‘198 for the reasons stated supra. The alleged superior features are not provided in a declaration and do not compare the claimed invention with the closest prior art supra. The rejection is proper because the claims of ‘198 in view of the supporting references make the claimed invention and subject to ODP over ‘198.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653